Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 29, 2019                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  158588                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  STEVEN SYKES,                                                                                        Richard H. Bernstein
           Plaintiff-Appellant,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 158588
                                                                    COA: 339722
                                                                    Wayne CC: 16-006510-NO
  CITY OF DETROIT,
            Defendant-Appellee.

  _________________________________________/

          By order of February 4, 2019, the application for leave to appeal the September
  11, 2018 judgment of the Court of Appeals was held in abeyance pending the decisions in
  Wigfall v City of Detroit (Docket No. 156793) and West v City of Detroit (Docket No.
  157097). On order of the Court, the cases having been decided on July 16, 2019, 504
  Mich ___ (2019), the application is again considered and, pursuant to MCR 7.305(H)(1),
  in lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals
  and we REMAND this case to the Wayne Circuit Court for further proceedings not
  inconsistent with our decision in Wigfall.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 29, 2019
           p1021
                                                                               Clerk